DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - NOTICE
Applicant’s PCT application PCT/US18/18166 contains identical claims. The Office concurs in part with the findings of the ISA Written Opinion dated 7/2/2018. The rejection has been attached for reference.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5 and 14-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 13-19 of prior U.S. Patent No. 10668316. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10668316. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent claims correspond to the limitations of the instant claims. The difference being the patent claims are narrower than the instant claims. In effect, the patent claims are a species of the generic instant claims. It has been held that the generic invention is “anticipated” by the “species”. Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. See claim mapping below.
Instant Claim
Patent Claim
1
1
2
2
3
3
4
4
6
5
7
6
8
7
9
8
10
9
11
10
12
11
13
12





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallery et al (US 2015/0320632).

Vallery teaches regarding claim: 8. A method of using a body weight support system to provide body weight support during gait training (as discussed in paragraph [0015] and seen in FIGs 1-7), the body weight support system including tether (assembly of tethers seen in FIG 4) configured to be coupled to an attachment device (harness assembly seen in FIG 7) worn by a user to couple the user to the body weight support system (as seen in the figures), the method comprising: defining a reference length of the tether when the attachment device is in an initial position (at rest before a user requires assistance); defining a first criterion associated with a change in a length of the tether; defining a second criterion associated with a change in a length of the tether (see [0031]; various sensors for detecting several different criterion associated with length, such as load, acceleration, orientation, and velocity); defining an amount of the body weight support to provide in response to the user falling during the gait training (see [0062]; based on the sensor data); determining a fall has occurred based on the first criterion and the second criterion being satisfied (again, using the sensor data); and providing the amount of body weight support in response to the first criterion and the second criterion being satisfied (as per [0062]).

Vallery teaches regarding claim: 9. The method of claim 8, wherein the first criterion is a rate of change in the length of the tether (acceleration as discussed above).

Vallery teaches regarding claim: 10. The method of claim 8, wherein the second criterion is a duration during which the length of the tether is changed (a component of acceleration/rate of change).

Vallery teaches regarding claim: 11. The method of claim 10, wherein the second criterion is a minimum duration (part of an acceleration threshold used to detect a fall).

Vallery teaches regarding claim: 12. The method of claim 8, wherein the first criterion is a rate of change in the length of the tether, the second criterion is a duration during which the length of the tether is changed, and the amount of bodily weight support provided in response to the first criterion and the second criterion being satisfied is a first amount of body weight support, the method further comprising: providing a second amount of body weight support when at least one of the first criterion or the second criterion is not satisfied, the second amount of body weight support being less than the first amount of body weight support (as best understood, this is achieved when the harness is supporting the user during strides that do not result in falls).

Vallery teaches regarding claim: 13. The method of claim 8, further comprising: redefining the reference length of the tether in response to a change in the length of the tether that does not satisfy at least one of the first criterion or the second criterion (as best understood, this happens as the user walks normally without falling - in order to permit motion, the harness and tethers translate and adjust the reference length without providing additional support unless necessary).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0018249 A1 (MEHR) in view of EP 1 296 595 B1 (LIFEWAVES). See attached ISA written opinion.

As per claim 1, Mehr discloses a method of using a body weight support system (fall protection device; figure 1; paragraph [0063)) to provide body weight support (which catches person 1 in event of falling; paragraph [0068]) during gait training (during bouncing practice which strengthens muscles for users with difficulties walking; paragraphs [0051], [0068]), the body weight support system including a
tether (rope 10) configured to be coupled to an attachment device worn by a user (which is clipped to vest in region of shoulders of user 1; paragraph [0067)) to couple the user to the body weight support system (such that user 1 is secured to fall protection device as shown in figure 1), the method comprising: defining a reference length of the tether (length of rope 10 from stop 13 to user 1 when user 1 is not falling or bouncing as shown in figure 1; paragraph (0071]}) when the attachment device is in an initial position (when vest at shoulders of user 1 is at height shown in figure 1); defining a threshold length of the tether (length of rope 10 from immediately above weight 12 to user 1 in initial position shown in figure 1); providing a first amount of body weight support during the gait training (holding rope 10 substantially taught via weight 12 during bouncing practice; paragraph [0068)) as the user moves relative to a surface (as user 1 bounces with amplitude from trampoline mat of trampoline 8, i.e. moves relative to ground surface supporting trampoline 8 in figure 1; paragraph (0068]) and a length of the tether is less than the threshold length of the tether (while weight 12 is not in contact with stop 13, i.e. length of rope 10 from stop 13 to user 1 while user 1 is bouncing or falling is shorter than length of rope 10 from user 1 to directly above weight 12, rope 10 is held taught by only weight 12; paragraphs [0068], [0071]); providing a second amount of body weight support during the gait
training (catching user 1 in event of fall during bouncing practice, i.e. providing support via tension of rope 10 equivalent to weight of user 1; paragraph [0068}) as the user moves relative to the surface (as user 1 bounces with amplitude from trampoline mat, i.e. moves relative to ground surface supporting trampoline 8 in figure 1; paragraph [0068]) and the length of the tether is greater than the threshold length of the tether (and weight 12 strikes stop 13, i.e. length from stop 13 to user 1 is greater than length from user 1 to directly above weight 12 in initial position shown in figure 1; paragraphs [0068], [0071]). Mehr does not disclose displaying data associated with the gait training on a display of an electronic device included in the body weight support system. Lifewaves discloses displaying data associated with a gait training (user interface 60 provides visual information regarding heart rate or other type of data from individual 10 exercising on exerciser 20 which can be a trampoline; paragraphs [0023], [0024]) on a display of an electronic device (interface 60 may be display monitor; paragraph [0094)). In order to provide data from the user while the user is performing bouncing practice to train and strengthen muscles (MEHR; paragraph [0051)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehr's weight support system to include Lifewaves’s electronic device display to display data associated with the gait training, since Lifewaves discloses that the display can provide users with information regarding heart rate or any other type of data (LIFEWAVES; paragraph [0024]); furthermore, providing digital displays for training procedures is well known in the art.

As per claim 2, Mehr and Lifewaves, in combination, disclose the method of claim 1. Mehr further discloses wherein the length of the tether (length of rope 10 from stop 13 to user 1 while user 1 is bouncing or falling; figure 1) is increased in response to an increase in force exerted by the user on the tether (event of falling of user 1, i.e. increase in downward pull from user 1 on rope 10, increases tension on rope 10 and increases length of rope 10 from stop 13 to user 1 until weight 12 strikes stop 13; figure 1; paragraphs [0068], [(0071)). 

As per claim 3, Mehr and Lifewaves, in combination, disclose the method of claim 2. Mehr further discloses wherein the increase in the force exerted by the user on the tether is associated with the user falling (increase of downward pull from user 1 is due to event of user 1 falling; paragraph [0068}) during the gait training (during bouncing practice; paragraph [0068)).

As per claim 4, Mehr and Lifewaves, in combination disclose the method of claim 1. Mehr further discloses wherein the surface (ground surface supporting trampoline 8 in figure 1) relative to which the user moves (user 1 bounces with amplitude from trampoline mat, i.e.  moves relative to ground surface; paragraph (0068)) is a stationary surface (is fixed ground surface also supporting fixed equipment as
shown in figure 1).

As per claim 6, Mehr and Lifewaves, in combination, disclose the method of claim 1. Mehr does not further disclose wherein the surface relative to which a user moves is a moving surface included in a treadmill. Lifewaves discloses a treadmill (exerciser 20 can be a treadmill machine; paragraph (0023)). In order to provide the user with an alternative method for users with disabilities or difficulties
walking to strengthen muscles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the user support of Mehr's with Soderlund's treadmill such that the surface relative to which the user moves is a moving surface included in Lifewaves’s treadmill, since Lifewaves discloses that a treadmill can be used for an individual to exercise on to assess the individual's physiological condition (LIFEWAVES; paragraph [0023)).

As per claim 7, Mehr and Lifewaves, in combination, disclose the method of claim 6. Mehr does not further disclose wherein displaying the data associated with the gait training on the display includes displaying data associated with an operating condition of the body weight support system and an operating condition of the treadmill. Lifewaves discloses displaying the data associated with the gait
training (user interface 60 provides visual information regarding heart rate or other type of data from individual 10 exercising on exerciser 20 which can be a trampoline; paragraphs (0023), [(0024)). In order to provide more types of data from the individual, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifewave’s displaying of data to include data associated with an operating condition of Mehr’s body weight support system and an operating condition of Lifewaves's treadmill, since doing so would provide even more information to better asses the physiological condition of the user (LIFEWAVES; paragraph [0024)); furthermore, modifying a display monitor to display operating conditions such as treadmill speed or tether tension would require only ordinary skill in the art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784